EXHIBIT 10.44

AMENDMENT TO

ASSET PURCHASE AGREEMENT

 

THIS AMENDMENT TO ASSET PURCHASE AGREEMENT ("Amendment"), is made as of June 30,
2004 by and between Astec Industries, Inc., a Tennessee corporation ("Astec"),
Superior Industries of Morris, Inc., a Minnesota corporation ("Seller"), and
Superior Industries, LLC, a Minnesota limited liability company ("Buyer").

WHEREAS, Astec, Seller and Buyer entered into that certain Asset Purchase
Agreement dated June 1, 2004 ("Purchase Agreement") for Buyer's purchase of
Seller's assets and real property located in Morris, Stevens County, Minnesota.

WHEREAS, Astec, Seller and Buyer desire to amend the Purchase Agreement to amend
and/or update certain Exhibits and Schedules attached thereto, specifically
Exhibits 2.1(c)(i), 2.1(l) and Schedule 4.10.

NOW, THEREFORE, in consideration of the foregoing premises, mutual covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Astec, Seller and Buyer
hereby agree as follows:

1. Exhibit 2.1(c)(i) to the Purchase Agreement shall be amended as provided in
Amended Exhibit 2.1(c)(i), attached hereto and incorporated herein by reference.

2. Exhibit 2.1(l) to the Purchase Agreement shall be amended as provided in
Amended Exhibit 2.1(l), attached hereto and incorporated herein by reference.

3. Schedule 4.10 to the Purchase Agreement shall be amended as provided in
Amended Schedule 4.10, attached hereto and incorporated herein by reference.

4. Astec, Seller and Buyer agree to execute such additional documents, and to
take such further action as the other party shall reasonably request in order to
carry out the purpose of this Amendment.

5. All other terms and conditions of the Agreement, as amended herein, shall
remain in full force and effect.

IN WITNESS WHEREOF, Astec, Seller and Buyer have executed this Amendment to
Purchase Agreement as of the day and year first written above.

 

 

SELLER:

SUPERIOR INDUSTRIES OF MORRIS, INC.

By: /s/ Albert E. Guth

Its: Secretary

 

BUYER:

SUPERIOR INDUSTRIES, LLC

By: /s/ Micah Zeltwanger

Its: Secretary/Treasurer

 

ASTEC:

ASTEC INDUSTRIES, INC.

By: /s/ Albert E. Guth

Its: Group V.P. and Secretary